
	
		I
		111th CONGRESS
		2d Session
		H. R. 4589
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2010
			Mr. Salazar
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide consistent enforcement authority to the Bureau
		  of Land Management, the National Park Service, the United States Fish and
		  Wildlife Service, and the Forest Service to respond to violations of
		  regulations regarding the management, use, and protection of public lands under
		  the jurisdiction of these agencies, and for other purposes.
	
	
		1.Consistent enforcement
			 authority regarding national park system lands, national forest system lands,
			 and other public lands
			(a)Lands Under
			 Jurisdiction of Bureau of Land ManagementSection 303(a) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1733(a)) is
			 amended—
				(1)by inserting
			 (1) after (a);
				(2)by striking the
			 second sentence; and
				(3)by adding at the
			 end the following new paragraphs:
					
						(2)Any person who
				knowingly violates or fails to comply with any of the provisions of this Act or
				any regulation issued under this Act shall be guilty of a Class A misdemeanor,
				subject to fine as provided in section 3571 of title 18, United States Code, or
				imprisonment as provided in section 3581 of that title, or both.
						(3)Any person who
				otherwise violates or fails to comply with any of the provisions of this Act or
				any regulation issued under this Act shall be guilty of a Class B misdemeanor,
				subject to fine or imprisonment, or both, as provided in such sections. A
				person who violates any such provision or regulation may also be adjudged to
				pay all costs of the
				proceedings.
						.
				(b)National Park
			 System Lands
				(1)EnforcementSection
			 3 of the National Park Service Organic Act (16 U.S.C. 3) is amended—
					(A)by striking
			 That the Secretary the first place it appears and inserting
			 (a) Regulations for Use
			 and Management of National Park System; Enforcement.—(1) The
			 Secretary;
					(B)by striking
			 Service, and all that follows through
			 proceedings. and inserting Service.; and
					(C)by inserting after
			 the first sentence the following new paragraphs:
						
							(2)Any person who
				knowingly violates or fails to comply with any rule or regulation issued under
				this section shall be guilty of a Class A misdemeanor, subject to fine as
				provided in section 3571 of title 18, United States Code, or imprisonment as
				provided in section 3581 of that title, or both.
							(3)Any person who
				otherwise violates or fails to comply with any rule or regulation issued under
				this section shall be guilty of a Class B misdemeanor, subject to fine or
				imprisonment, or both, as provided in such sections. A person who violates any
				such rule or regulation may also be adjudged to pay all costs of the
				proceedings.
							.
					(2)Conforming
			 amendmentsSuch section is further amended—
					(A)by striking
			 He may also the first place it appears and inserting the
			 following:
						
							(b)Special
				Management AuthoritiesThe Secretary of the Interior
				may
							;
					(B)by striking
			 He may also the second place it appears and inserting The
			 Secretary may; and
					(C)by striking
			 No natural, and inserting the following:
						
							(c)Lease and Permit
				AuthoritiesNo
				natural
							.
					(c)National
			 Wildlife Refuge System LandsSection 4(f) of the National
			 Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd(f)) is
			 amended—
				(1)in paragraph (1),
			 by striking fined under title 18, United States Code, or imprisoned for
			 not more than 1 year, or both. and inserting guilty of a Class A
			 misdemeanor, subject to fine as provided in section 3571 of title 18, United
			 States Code, or imprisonment as provided in section 3581 of that title, or
			 both. A person who violates any such provision or regulation may also be
			 adjudged to pay all costs of the proceedings.; and
				(2)in paragraph (2),
			 by striking fined under title 18, United States Code, or imprisoned not
			 more than 180 days, or both. and inserting guilty of a Class B
			 misdemeanor, subject to fine as provided in section 3571 of title 18, United
			 States Code, or imprisonment as provided in section 3581 of that title, or
			 both. A person who violates any such provision or regulation may also be
			 adjudged to pay all costs of the proceedings..
				(d)National Forest
			 System LandsThe eleventh undesignated paragraph under the
			 heading Surveying the
			 public lands of the Act of June 4, 1897 (16 U.S.C.
			 551), is amended to read as follows:
				
					551.Protection of
				national forest system lands; regulations
						(a)Regulations for
				Use and Protection of National Forest SystemThe Secretary of
				Agriculture shall make provisions for the protection of the National Forest
				System (as defined in section 11 of the Forest and Rangeland Renewable
				Resources Planning Act of 1974 (16 U.S.C. 1609)) against destruction by fire
				and depredations. The Secretary may issue such regulations and establish such
				service as will insure the objects of the National Forest System, namely, to
				regulate their occupancy and use and to protect National Forest System lands
				from destruction.
						(b)Violations;
				Penalties(1)Any person who knowingly
				violates any regulation issued under subsection (a) shall be guilty of a Class
				A misdemeanor and shall be subject to a fine as provided in section 3571 of
				title 18, United States Code, or imprisonment as provided in section 3581 of
				that title, or both.
							(2)Any person who otherwise violates any
				regulation issued under subsection (a) shall be guilty of a Class B misdemeanor
				and shall be subject to a fine as provided in section 3571 of title 18, United
				States Code, or imprisonment as provided in section 3581 of that title, or
				both.
							(3)A person who violates any regulation
				issued under subsection (a) may also be adjudged to pay all costs of the
				proceedings.
							(c)ProcedureAny
				person charged with the violation of a regulation issued under subsection (a)
				may be tried and sentenced by any United States magistrate judge specially
				designated for that purpose by the court by which the magistrate judge was
				appointed, in the same manner and subject to the same conditions as provided
				for in subsections (b) through (e) of section 3401 of title 18, United States
				Code.
						.
			2.Establishment of
			 minimum fine for violation of public land fire regulations during fire
			 ban
			(a)Lands Under
			 Jurisdiction of Bureau of Land ManagementSection 303(a) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1733(a)), as amended
			 by section 1(a), is further amended by adding at the end the following new
			 paragraph:
				
					(4)In the case of a
				regulation issued under this section regarding the use of fire by individuals
				on the public lands, if the violation of the regulation was the result of
				reckless conduct, occurred in an area subject to a complete ban on open fires,
				and resulted in damage to public or private property, the fine may not be less
				than
				$500.
					.
			(b)National Park
			 System LandsSubsection (a) of section 3 of the National Park
			 Service Organic Act (16 U.S.C. 3), as designated and amended by section 1(b),
			 is further amended by adding at the end the following new paragraph:
				
					(4)In the case of a
				rule or regulation issued under this subsection regarding the use of fire by
				individuals on such lands, if the violation of the rule or regulation was the
				result of reckless conduct, occurred in an area subject to a complete ban on
				open fires, and resulted in damage to public or private property, the fine may
				not be less than
				$500.
					.
			(c)National Forest
			 System LandsSubsection (b) of section 551 of the Act of June 4,
			 1897 (16 U.S.C. 551), as designated and amended by section 1(d), which before
			 such designation and amendment was the eleventh undesignated paragraph under
			 the heading Surveying the
			 public lands of such Act, is further amended by adding
			 at the end the following new paragraph:
				
					(4)In the case of a
				regulation issued under subsection (a) regarding the use of fire by individuals
				on National Forest System lands, if the violation of the regulation was the
				result of reckless conduct, occurred in an area subject to a complete ban on
				open fires, and resulted in damage to public or private property, the fine may
				not be less than
				$500.
					.
			
